Name: COMMISSION REGULATION (EC) No 2165/97 of 31 October 1997 fixing the corrective amount applicable to the refund on cereals
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  plant product
 Date Published: nan

 Official Journal of the European Communities L 298/391 . 11 . 97 I EN I COMMISSION REGULATION (EC) No 2165/97 of 31 October 1997 fixing the corrective amount applicable to the refund on cereals Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 ( 5), as last amended by Regulation (EC) No 1 50/95 (% are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies; whereas detailed rules on the application and determination of these conversions were set by Commission Regulation (EEC) No 1068/93 Q, as last amended by Regulation (EC) No 1482/96 (s); Whereas it follows from applying the provisions set out above that the corrective amount must be as set out in the Annex hereto; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 13 (8) thereof, Whereas Article 13 (8) of Regulation (EEC) No 1766/92 provides that the export refund applicable to cereals on the day on which application for an export licence is made must be applied on request to exports to be effected during the period of validity of the export licence; whereas, in this case , a corrective amount may be applied to the refund; Whereas Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules under Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 2052/97 (4), allows for the fixing of a corrective amount for the products listed in Article 1 ( l)(c) of Regu ­ lation (EEC) No 1766/92; whereas that corrective amount must be calculated taking account of the factors referred to in Article 1 of Regulation (EC) No 1501 /95; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the corrective amount according to destination ; Whereas the corrective amount must be fixed at the same time as the refund and according to the same procedure ; whereas it may be altered in the period between fixings; HAS ADOPTED THIS REGULATION : Article 1 The corrective amount referred to in Article 1 ( 1 ) (a), (b) and (c) of Regulation (EEC) No 1 766/92 which is appli ­ cable to export refunds fixed in advance in respect of malt shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 November 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 October 1997. For the Commission Franz FISCHLER Member of the Commission ( 5) OJ L 387, 31 . 12 . 1992, p. 1 . H OJ L 22, 31 . 1 . 1995, p. 1 . (') OJ L 181 , 1 . 7. 1992, p . 21 . O OJ L 126, 24. 5 . 1996, p. 37. O OJ L 147, 30 . 6 . 1995, p. 7. O OJ L 108 , 1 . 5. 1993, p. 106. -(*) OJ L 188 , 27 . 7. 1996, p . 22 .(4) OJ L 287, 21 . 10 . 1997, p. 14 . L 298/40 EN Official Journal of the European Communities 1 . 11 . 97 ANNEX to the Commission Regulation of 31 October 1997 fixing the corrective amount applicable to the refund on cereals (ECU/ tonne) Product code Destination (') Current 11 1st period 12 2nd period 1 3rd period 2 4th period 3 5th period 4 6th period 5 1001 10 00 9200         1001 10 00 9400         1001 90 91 9000        _ 1001 90 99 9000 01 0 0 0 0 0   1002 00 00 9000 01 0 0 0 0 0   1003 00 10 9000         1003 00 90 9000 01 0 0 0 0 0   1004 00 00 9200         1004 00 00 9400 01 0 0 0 0 0   1005 10 90 9000  -       1005 90 00 9000         1007 00 90 9000         1008 20 00 9000    -     1101 00 11 9000  I       1101 00 159100 o : 0 0 0 0 0   1101 00 159130 01 0 0 0 0 0   1101 00 159150 01 0 0 0 0 0   1101 00 159170 01 0 0 0 0 0   1101 00 159180 01 0 0 0 0 0   1101 00 15 9190    I     1101 00 90 9000    -     1102 10 00 9500 01 0 0 0 0 0   1102 10 00 9700        1102 10 00 9900   -----      1103 11 10 9200        1103 11 10 9400       --  1103 11 10 9900       --  1103 11 90 9200 01 0 0 0 0 0  1103 11 90 9800         (') The destinations are identified as follows : 01 all third countries . NB: The zones are those defined in amended Commission Regulation (EEC) No 2145/92 (OJ L 214, 30 . 7 . 1992, p. 20).